                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ANTOINETTE R. MEDINA,

              Plaintiff,

v.                                                             No. CV 18-762 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Antoinette R. Medina’s Motion to

Reverse [or] Remand (the “Motion”), (Doc. 28), filed March 20, 2019; and Defendant

Commissioner Nancy A. Berryhill’s Response to Plaintiff’s Motion to Reverse and

Remand the Administrative Decision (the “Response”), (Doc. 31), filed April 24, 2019.

Ms. Medina did not file a Reply and the time for doing so has passed.

       Ms. Medina filed applications for disability insurance benefits and supplemental

security income on April 16, 2014. (Administrative Record “AR” 200, 202). In both of

her applications, Ms. Medina alleged disability beginning January 15, 2014. Id. Ms.

Medina’s applications were denied initially on July 23, 2014 and upon reconsideration

on December 30, 2014. (AR 120, 124, 133, 135). Shortly after her applications were

denied, Ms. Medina requested a hearing before an Administrative Law Judge (“ALJ”),

which was held on November 2, 2016, before ALJ James Bentley. (AR 29). ALJ

Bentley issued his decision on November 23, 2016, finding Ms. Medina not disabled at

any time between her initial filing date through the date of his opinion. (AR 22). Ms.

Medina requested review by the Appeals Council, which was denied, (AR 1-4), making

                                            1
ALJ Bentley’s opinion the Commissioner’s final decision for purposes of judicial review.

         Ms. Medina, appearing pro se, now asks the Court to reverse the ALJ’s decision

because she is “dealing with a lot [] emotional[ly], mentally, and physically due to [her]

disability, which is another reason why [she] [is] declining.” (Doc. 28 at 1). The Court

has reviewed the Motion, the Response, and the relevant law. Because Ms. Medina

does not present an articulable argument before the Court to review, the Court finds

Ms. Medina’s Motion should be DENIED and this case DISMISSED WITHOUT

PREJUDICE.

    I.       Procedural Posture

         On August 8, 2018, Ms. Medina filed her Complaint in the United States District

Court for the District of New Mexico. (Doc. 1). The entirety of Ms. Medina’s Complaint

alleged the following:

         I filed for SSI at their administrative office back in April, 2014. I was
         denied, then I hired a lawyer to represent me… Her name is Catalina
         Marie Laaroussi. During the four years I have declined, I have lots of
         visits with doctors to this present day. So suddenly on 6/10/2018 I
         received a notice of Appeals of Council Action Letter. So, I called
         Catalina to get more info about the letter. I left her numerous messages,
         being that she was still representing me …. She never returned my calls.
         Ins[t]ead she sent me a letter stat[]ing she was unable to appeal my case
         and that I need to file a civil action by filing a complaint in the United
         States District Court. Basically the same as what SSI is telling me what to
         do.

(Doc. 1 at 2). Simultaneous with the filing of her Complaint, Ms. Medina also filed a

Motion for Leave to Proceed in Forma Pauperis, (Doc. 2), and a Motion to Appoint

Counsel, (Doc. 3). On August 13, 2018, the Court granted Ms. Medina’s Motion to

Proceed in Forma Pauperis. (Doc. 6). Shortly thereafter, on September 27, 2018, the

Court denied Ms. Medina’s Motion to Appoint Counsel without prejudice, (Doc. 8), and



                                              2
directed the United States Marshal to serve a copy of the Summons and Complaint on

the United States Attorney, (Doc. 9).

       In its Order Denying Motion for Appointment of Counsel, the Court explained

that Ms. Medina failed to demonstrate due diligence in attempting to secure counsel on

her own. (Doc. 8 at 2). The Court stated that unlike other civil cases, “social security

attorneys often require no payment from the plaintiff unless a verdict is returned in the

plaintiff’s favor.” Id. The Court listed a number of resources to assist in Ms. Medina’s

search for counsel, including the phone numbers of the State Bar of New Mexico and

the National Organization of Social Security Claimants’ Representatives. Id. at 3. The

Court also ordered the Clerk of Court to send Ms. Medina a copy of the Local Rules of

Civil Procedure and a copy of the Guide for Pro Se Litigants. Id. at 4.

       On October 3, 2018, the Court received a letter from Ms. Medina’s mother,

Patricia Sepulveda, explaining the impact of Ms. Medina’s disability on her family and

relatives. (Doc. 11). On January 7, 2019, the Social Security Administration filed its

Answer, (Doc. 21), and an Unopposed Motion to Seal the Administrative Record, (Doc.

22). Shortly thereafter, the Court granted the Administration’s Motion to Seal and set

this case on a briefing schedule. (Doc. 24); (Doc. 25). Ms. Medina then filed a

document entitled “Order Setting Briefing Schedule,” explaining that she had “decided

for [her] case to stay through Federal Court.” (Doc. 26 at 1).

       On March 12, 2019, the Court entered an Order to Show Cause, explaining that

Ms. Medina was directed to file her Motion to Reverse or Remand by March 8, 2019,

and ordered Ms. Medina to file her Motion within fourteen days or risk her case being

dismissed for want of prosecution. (Doc. 27 at 1). In response to the Court’s Order, Ms.



                                             3
Medina timely filed her Motion to Reverse [or] Remand, (Doc. 28 at 1). This Motion, in

its entirety, sets forth the following:

          I Antoinette R Medina, hereby to the best of my knowledge wish to do a
          Motion Revers[e] [or] Remand. It’s been a long and stressful process with
          my case pending going on five years. I had a lawyer that represented my
          case and as of mid 2018 she was no longer my lawyer. She refer[re]d me
          to district court. Since then I have been trying to represent myself.
          Therefore I would like for my case to continue and to be heard. I am
          dealing with a lot of emotional, mentally, and physically due to my
          disability. Which is another reason why I am declining.

(Doc. 28 at 1). The Commissioner filed a Response on April 24, 2019 and Ms. Medina

did not file a Reply. (Doc. 31). As such, Ms. Medina’s Motion is now ripe for disposition.

    II.       Analysis

          The court may dismiss a complaint sua sponte under Federal Rule of Civil

Procedure 12(b)(6) when the complaint fails to state a viable claim for relief. Under

Rule 12(b)(6), the court may dismiss the complaint absent a motion to dismiss “when it

is patently obvious that the plaintiff could not prevail on the facts alleged, and allowing

[her] an opportunity to amend [her] complaint would be futile.” Hall v. Bellmon, 935

F.2d 1106, 1109-10 (10th Cir. 1991). To comply with the pleading requirements of Rule

12(b)(6), a “plaintiff must allege enough factual matter, taken as true, to make [her]

claim to relief … plausible on its face.” Bryson v. Gonzales, 534 f.3d 1282, 1286 (10th

Cir. 2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 556).

          In making this determination, the court must “assume the factual allegations are

true and ask whether it is plausible that the plaintiff is entitled to relief.” Gallagher v.

                                               4
Shelton, 587 F.3d 1063, 1068 (10th Cir. 2009). “The complaint does not need detailed

factual allegations, but the factual allegations must be enough to raise a right to relief

above the speculative level.” Hall v. Witteman, 584 F.3d 859, 863 (10th Cir. 2009)

(citation and internal quotation marks omitted). In addition, the court cannot consider

matters outside of the pleading, nor is it required to accept conclusory or unsupported

allegations. Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989).

       In reviewing a pro se plaintiff’s complaint, the court applies the same legal

standards applicable to pleadings drafted by counsel but liberally construes the

allegations. See Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992).

Indeed, a plaintiff’s “pro se status does not relieve [her] from complying with the court’s

procedural requirements.” Barnes v. United States, 173 Fed. Appx. 695, 697 (10th Cir.

2006) (unpublished) (citation omitted); see also Santistevan v. Colo. Sch. of Mines, 150

Fed. Appx. 927, 931 (10th Cir. 2005) (unpublished) (holding that a pro se litigant must

follow the same rules of procedure as other litigants). In addition, the court may not

craft legal theories on behalf of the plaintiff, nor can it dig through the evidence to

supply factual allegations to support the plaintiff’s claims. Hall, 935 F.2d at 1110. In

short, the Court may not assume the role of advocate on behalf of a pro se litigant. Id.

       Here, Ms. Medina has failed to make specific factual allegations or cite to legal

authority supporting a claim for relief. See (Doc. 1). Furthermore, Ms. Medina has not

alleged any specific error on the part of the Commissioner which the Court may

meaningfully review. Id. As a result, Ms. Medina’s Complaint fails to satisfy both Local

Rule 7.3 and the pleading threshold mandated by the United States Supreme Court in

Twombly and its progeny. See, e.g., Iqbal, 129 S.Ct. at 1949; Twombly, 550 U.S. at



                                              5
556; D.N.M.LR 7.3(a) (“A motion, response or reply must cite authority in support of the

legal positions advanced.”).

           The Court has provided Ms. Medina guidance and given her ample time to

either seek counsel or draft a complaint that complies with the local rules. See (Doc. 8

at 3). However, the current Complaint and Motion before the Court do not contain

sufficient allegations for the Court to conduct a meaningful review of the ALJ’s

decision. Therefore, Ms. Medina’s Motion must be denied and because of her pro se

status, the Court will dismiss this action without prejudice.

    III.      Conclusion

     IT IS THEREFORE ORDERED that Ms. Medina’s Motion to Reverse [or]

Remand, (Doc. 28), is DENIED and this case is to be DISMISSED WITHOUT

PREJUDICE for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

     IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             6
